



WARNING

THIS IS AN APPEAL UNDER THE

CHILD
    AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an order,

(a)       excluding a particular media representative from all
    or part of a hearing;

(b)       excluding all media representatives from all or a
    part of a hearing; or

(c)       prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where
    the court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No person shall
    publish or make public information that has the effect of identifying a child
    who is a witness at or a participant in a hearing or the subject of a
    proceeding, or the childs parent or foster parent or a member of the childs
    family.

45. (9)
The court may make an
    order prohibiting the publication of information that has the effect of
    identifying a person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION:

Children's Aid Society of Toronto v. E.S., 2013
    ONCA 77

DATE: 20130207

DOCKET: C56039

Goudge, Epstein and Tulloch JJ.A.

BETWEEN

Childrens Aid Society of Toronto

Applicant (Respondent in Appeal)

and

E. S.

Respondent (Appellant)

Ian R. Mang and Shelley M. Kierstead, for the appellant

Danielle Szandtner, for the respondent

Heard: January 25, 2013

On appeal from the judgment of Justice Frances P. Kiteley
    of the Superior Court of Justice, dated August 22, 2012.

ENDORSEMENT

[1]

The appellant, the biological mother of the children, appeals the
    decision of the Superior Court dismissing her appeal from an order of the
    Ontario Court of Justice making her children, C.B., age 4, and M.S., age two,
    Crown wards with no access.  An order of Crown wardship without access has the
    effect of terminating parental rights, making the children eligible for
    adoption.

Background

[2]

The Childrens Aid Society apprehended C.B. and M.S. at birth.  The
    children had been diagnosed with Fetal Alcohol Spectrum Disorder. They are the
    youngest of the appellants five children, none of whom are in her care. The
    oldest, G.S. is with a family friend, G.B.  The two middle children, M.B. and M.B,
    are with their paternal aunt.

Trial Decision

[3]

After a lengthy trial to determine whether the children were in need of
    protection under s. 37(2)(b) of the
Child and Family Services Act
,
    R.S.O. 1990, c. C11, and if so, the appropriate disposition, Curtis J., in her
    order of April 20, 2011, concluded that there was ample evidence that C.B. and
    M.S. were in need of protection due to the risk of physical harm arising out of
    a pattern of neglect in caring for the children.  The trial judge ordered that
    the children be made Crown wards without access.

[4]

Once it is established that a child is in need of protection, however, s.57.1
    of the Act sets out a number of possible dispositions including an order for supervision
    or society wardship as well as an order for Crown wardship. The finding that
    the children are in need of protection has not been challenged. It is the Crown
    wardship order that the appellant continues to dispute.

[5]

The trial judge considered the various options put forward by the
    appellant, G.B. and the Society. In analyzing these options, the trial judge
    noted the appellants lack of judgment regarding her relationship with the
    childrens father and her lack of insight in her parenting. The trial judge
    went on to commend G.B. and his partner, R.B. for, among other things, their co-operation
    with the Society.  At the same time, she stressed the importance of finality in
    the lives of these children.  This concern was an important factor in the trial
    judges ultimate conclusion that it was in the best interests of the children to
    make them Crown wards without access in order that they be available for
    adoption.

First Appeal

[6]

The mother appealed the order for Crown wardship with no access, initially
    seeking an order that the children be returned to her. She then amended the  notice
    of appeal to request an order placing the children with G.B. and R.B., subject
    to supervision by the Society or pursuant to a custody order.

[7]

On June 3, 2011, pending the appeal, the Society initially placed the
    children in the G.B./R.B. residence as a foster home with a view to adoption. Due
    to problems that arose between G.B. and the Society foster care/kin resource
    worker, on November 28, 2011, the Society placed the children in a new foster
    home with a couple who were not seeking to adopt. This information was
    submitted as fresh evidence on the first appeal.

[8]

On the first appeal, heard June 26, 2012, by Kiteley J., the appellant submitted
    that the trial judges finding of a risk of on-going litigation, with its
    attendant instability in the lives of the children, was not supported by the
    evidence.  She further argued that the trial judge erred in allowing this unsupported
    concern to dominate her consideration of the best interests of the children. 
    As such, it was submitted that the trial judge misinterpreted and misapplied s.
    57.1 and s. 57(4) of the Act.

[9]

In support of her position that the trial judge should have made supervision
    or custody order, the appellant adduced fresh evidence, an affidavit sworn by
    Ms. Belmonte, the new Society resource worker assigned to the matter. The
    appeal judge accepted this new evidence and, in her reasons, summarized its import
    as follows:

The fresh evidence indicates that between June 3, 2011 and
    September, 2011, both children were doing well.  The placement has been
    beneficial to both of them and to [G.B.].  However, beginning with the home
    visit on September 7
th
, the relationship between [G.B.] and CAST
    became highly conflicted.  In her affidavit, [the child and youth worker]
    described the deterioration in the relationship primarily between [G.B.] and
    [the child and youth worker].  Between September 7
th
and November 28
th
,
    CAST did not identify any specific protection concerns about the day to day
    care of the children.  However, [the child and youth worker] identified grave
    concerns about [G.B.]s reliability and truthfulness.  On October 5
th
,
    [the child and youth worker] spoke with [G.B.] and [R.B.] and after raising
    several issues, informed [G.B.] that due to continued conflicting stories, poor
    communication and fabrications that had arisen on September 29
th
,
    she was requesting consent to get updated medical information from G.B.s
    doctor.  That was not forthcoming.  On November 24
th
, [the child and
    youth worker] attended a meeting with the CAST kinship supervisor, CAST
    supervisor, childrens service worker, two foster parent support workers and
    [R.B.] and [G.B.].  After reviewing the concerns and issues with respect to the
    foster home, [R.B.] and [G.B.] were advised that the foster home would be
    closed and the children would be removed.

[10]

The
    appeal judge was not persuaded that Curtis J. erred in coming to the conclusion
    that it was in the best interests of the children that they be made Crown wards
    with no access.  The fresh evidence did not, in her view, change that
    conclusion.

[11]

First,
    the appeal judge held that the order for Crown wardship with no access was
    supported by the evidence.  The appellant had been involved in issues relating
    to the custody of her various children for over seven years.  She also noted the
    appellants efforts to seek the return of her children up to May 22, 2012, when
    she amended her notice of appeal to support the G.B./R.B. placement.

[12]

The
    appeal judge rejected the argument that even if the record supported a finding
    that there was a legitimate concern about the risk of future litigation the
    trial judge erred by overemphasizing that risk and its adverse effect on the
    childrens entitlement to stability. She concluded that Curtis J. properly
    considered all the alternatives under s. 57.(1) and 57.1(1) before deciding
    that none of the alternatives to Crown wardship were appropriate.

[13]

Finally,
    the appeal judge, after reviewing the fresh evidence, found that it did not detract
    from the validity of the conclusion that the best interests of the children would
    still be served by making them Crown wards with no access.

Second Appeal

[14]

Before
    this court the appellant continues to argue that there are no grounds for concern
    about ongoing litigation if the court were to make an order short of Crown
    wardship without access.

[15]

We
    disagree.  After 14 days of trial, this was a reasonable inference for the
    trial judge to make on the evidence. Like the appeal judge, we find no basis to
    interfere.

[16]

We
    also agree with the appeal judge that there was no error in the weight assigned
    to the concern about finality in assessing the best interests of these
    children.

[17]

As
    for the fresh evidence that was before the appeal judge, there is nothing in
    that evidence to suggest that the original Crown wardship no access order is
    not still in these childrens best interests. Once a court has determined that
    the children should be permanently placed with an adoptive family, it is for
    the Society to decide where those children are placed (see s. 141.(1) of the
    Act). The appellants challenges to the Societys placement decisions following
    the Order for Crown wardship no access are not properly before the court on
    this appeal and are not relevant to the decision as to whether the dismissal of
    the appeal from the original Crown wardship no access order should be
    overturned by this court.

Disposition

[18]

We
    see no basis for this court to interfere and the appeal is therefore dismissed. 
    At the request of the parties, there will be no order as to costs.

S.T. Goudge J.A.

Gloria Epstein
    J.A.

M. Tulloch
    J.A.


